Citation Nr: 0831407	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO. 07-17 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss disability.

2. Entitlement to service connection for hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
April 1992. The record shows that the veteran also had 
National Guard service which has not been verified.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from an February 2007 rating decision by the RO.

In August 2008, the veteran had a hearing at the RO before 
the Veterans Law Judge whose signature appears at the end 
of this decision.


FINDINGS OF FACT

1. In an unappealed rating decision, dated in December 
1992, the RO denied the veteran's claim of entitlement to 
service connection for hearing loss disability.

2. Evidence associated with the record since the RO's 
December 1992 decision is neither cumulative nor redundant 
and, by itself or in connection with evidence previously 
assembled, relates to an unestablished fact or raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for hearing loss 
disability.

3. The preponderance of the evidence shows that the 
veteran's hearing loss disability was first manifested many 
years after service and is unrelated thereto.




CONCLUSIONS OF LAW

1. The RO's December 1992 rating decision, which denied the 
veteran's claim of entitlement to service connection for 
hearing loss disability, is final. 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (1992).

2. New and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection 
for hearing loss disability. 38 U.S.C.A. § 5108 (West 2002 
and Supp. 2007); 38 C.F.R. § 3.156 (2007).

3. Entitlement to service connection for hearing loss 
disability is denied. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002 and Supp. 2007); 38 C.F.R. §3.159, 3.303, 
3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the evidence discloses that this is not the 
veteran's first claim of entitlement to service connection 
for hearing loss disability. Such a claim was before the RO 
in December 1992. The veteran contended that he had hearing 
loss disability as the result of exposure to hazardous 
noise in service.

Then, as now, service connection could be granted for 
disability or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131. The resolution 
of that issue had to be considered on the basis of the 
places, types, and circumstances of his service as shown by 
service records, the official history of each organization 
in the which the veteran served, his medical records and 
all pertinent medical and lay evidence. Determinations 
relative to service-connection were based on a review of 
the entire evidence of record. 38 C.F.R. § 3.303. 

As a general matter, service connection for a disability on 
the basis of the merits of such claim focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there was 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. When the disease identity was established, there 
was no requirement of evidentiary showing of continuity. 
38 C.F.R. § 3.303(b). 

Continuity of symptomatology was required only where the 
condition noted during service (or in the presumptive 
period) was not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service was not adequately 
supported, then a showing of continuity after discharge was 
required to support the claim. Id. 

Service connection could, however, be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, established that the 
disease had been incurred in service. 38 C.F.R. § 3.303(d). 

In December 1992, as now, impaired hearing was considered a 
disability for VA purposes, when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz was 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz was 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
were less than 94 percent. 38 C.F.R. § 3.385.

Evidence on file in December 1992 consisted of the 
veteran's service medical records and reports of VA 
examinations performed in June and December 1992. Those 
records were negative for any complaints or clinical 
findings of hearing loss disability. Consequently, service 
connection was denied.

The veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate an appeal. Accordingly, 
that decision became final under the law and regulations 
then in effect. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1103.

The veteran now requests that his claim of entitlement to 
service connection for hearing loss disability be reopened. 

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development of 
his application to reopen a claim of entitlement to service 
connection for hearing loss disability. 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159. After reviewing the record, 
the Board finds that VA has met its duty with respect to 
that specific issue.

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO). Id; 
see also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121. 

In a letter, dated in December 2006, the RO provided timely 
notice to the veteran regarding the information and 
evidence necessary to reopen his claim for service 
connection hearing loss disability. In particular, the RO 
advised the veteran of the evidence necessary to 
substantiate the element or elements require to establish 
service connection that were found insufficient in the 
previous denial. Kent v. Nicholson, 20 Vet. App. 1 (2006). 
The RO also specified the information and evidence to be 
submitted by him, the information and evidence to be 
obtained by VA. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

As a result of the foregoing notice, the veteran submitted 
additional evidence to support a grant of his application 
to reopen a claim of entitlement to service connection for 
hearing loss disability. Moreover, the Board has granted 
that application. Therefore, further action is unnecessary 
in order to meet VA's statutory duty to assist the veteran 
in the development of that issue. See, e.g., Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (development that would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be 
avoided). Accordingly, the Board will discuss the reasons 
and bases for its decision to reopen the claim.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105. The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the VA shall reopen the claim and review the 
former disposition of the claim.

When a veteran seeks to reopen a final decision based on 
new and material evidence, the Board must first determine 
whether the veteran has, in fact, presented new and 
material evidence under 38 C.F.R. § 3.156.

New evidence means existing evidence not previously 
submitted to agency decisionmakers. Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 
C.F.R. § 3.156.

In any event, if new and material evidence is presented, 
the Board may then proceed to evaluate the merits of the 
claim but only after insuring that the duty to assist the 
veteran in the development of his claim has been fulfilled. 
See, Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's December 1992 
decision includes VA medical records reflecting the 
veteran's treatment and examinations from February 1993 
through March 2008; records from private health care 
providers reflecting the veteran's treatment from June 1993 
to June 1994; the report of a January 2007 VA audiologic 
examination; reports from S. K. M., a private audiologist, 
reflecting the veteran's evaluations in November 2007 and 
January 2008; an August 2008 statement from the veteran's 
wife; and the transcript of the veteran's August 2008 
hearing before the undersigned Veterans Law Judge. 

In December 2006, VA air conduction testing showed that the 
veteran's thresholds were 30 decibels or greater; and in 
November 2007, results of the Maryland CNC test showed 
speech recognition of 88 percent in the right ear and 86 
percent in the left ear. Such findings suggest the presence 
of hearing loss disability for VA purposes and are new in 
the sense that they were not previously before VA 
decisionsmakers. They are also material in that they fill a 
deficit in the evidence which existed in December 1992. 
That is, the evidence now shows that the veteran has a 
diagnosis of hearing loss disability. 

The additional evidence is neither cumulative nor redundant 
of the evidence of record in December 1992 and, when 
considered with the evidence previously of record, raises a 
reasonable possibility of substantiating the claim service 
connection for hearing loss disability. As such, it is 
sufficient to reopen the claim. Therefore, the Board must 
determine whether the veteran has been properly notified of 
VA's duty to assist him in the development of that claim. 
Elkins. 

As noted above, in December 2006, the RO timely notified 
the veteran of VA's duty to assist him in developing his 
application to reopen his claim of entitlement to service 
connection for hearing loss disability. The RO also 
notified him of the evidence and information necessary to 
establish entitlement to the underlying claim. Kent. The RO 
informed the veteran of the information and evidence he was 
expected to provide, as well as the information and 
evidence VA would seek to obtain on his behalf. See 
38 U.S.C.A. § 5103; 38 CFR § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). The RO also informed the 
veteran of the five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006). 

When the veteran requested that VA reopen his claim of 
entitlement to service connection for hearing loss 
disability, he raised contentions to the effect that it was 
related to his service-connected tinnitus.

In March 2007, the RO notified the veteran of the 
information and evidence necessary to substantiate a claim 
of entitlement to service connection for hearing loss 
disability, secondary to his service-connected tinnitus. 
However, in April 2007, he withdrew his claim with respect 
to secondary service connection. Therefore, his contentions 
in that regard will not be discussed below.

After reviewing the record, the Board finds that the 
veteran has had a meaningful opportunity to participate in 
the development of his claim of entitlement to service 
connection for hearing loss disability. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006). It appears that all 
relevant evidence identified by the veteran has been 
obtained and associated with the claims folder. He has not 
identified any outstanding evidence which could be used to 
support his claim; and, therefore, further action is 
unnecessary in order to meet VA's statutory duty to assist 
the veteran in the development of the claim of entitlement 
to service connection for hearing loss disability. See, 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). Accordingly, the Board will 
proceed to a de novo review of the record and a decision on 
the merits of the appeal. 

The veteran's service medical records, including the 
reports of his service entrance and separation examinations 
and the report of an October 1991 audiologic examination, 
show that in April 1989 and March 1992, he had wax removed 
from his ears. However, they remain negative for any 
complaints or clinical findings of hearing loss disability 
for VA purposes. Although the October 1991 report shows 
that the veteran was routinely exposed to hazardous noise, 
the service medical records show no worse than a puretone 
threshold of 10 decibels at any of the applicable 
frequencies (See the report of the veteran's February 1992 
service separation examination). 38 C.F.R. § 3.385. The 
service medical records also show that the veteran 
consistently had a designation of H1 on his physical 
profile or PULHES. (PULHES is the six categories into which 
a physical profile is divided. The P stands for physical 
capacity or stamina; the U for upper extremities; the L for 
lower extremities; the H for hearing and ear; the E for 
eyes; and the S stands for psychiatric). The number 1 
indicated that the veteran possessed a high level of 
medical fitness with respect to his hearing and that, 
consequently, he was medically fit for any military 
assignment. See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992).

While the veteran did not demonstrate hearing loss 
disability for VA purposes in service, the Board notes that 
failure to meet those criteria at the time of a veteran's 
separation from active service is not necessarily a bar to 
service connection for hearing loss disability. A veteran 
may still establish service connection by submitting 
evidence that he has current hearing loss disability 
related to service. 38 C.F.R. § 3.303(d); Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Hensley v. Brown, 5 Vet. App. 
155, 159-60 (1993).

At his August 2008 hearing, the veteran testified, 
essentially, that he developed a gradual loss of hearing 
acuity since his discharge from service. He also submitted 
a letter from his wife supporting such a decline during 
their time together prior to the veteran's discharge from 
service and during their twelve years of marriage. The 
veteran and his wife cited examples of the affect on their 
daily lives and noted that he had not been exposed to 
hazardous noise since service. Therefore, they concluded 
that it was more likely than not that the veteran's hearing 
loss disability was the result of service.

The veteran and his wife are competent to relate factors 
which are capable of lay observation, such as the need for 
the veteran to have others repeat themselves or his need 
for increased volume on the television. However, as a lay 
persons, they are not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause 
of a particular disability. 38 C.F.R. § 3.159(a); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992). Without more, 
their opinions as to causation cannot be considered 
competent evidence of service connection. 

Despite the contentions from the veteran and his wife, 
there is no competent corroborative evidence to show the 
presence of hearing loss disability for VA purposes prior 
to December 2006. In fact, the private audiologist, S. K. 
M., who tested the veteran in November 2007, was somewhat 
equivocal as to whether the veteran actually had a hearing 
loss disability for VA purposes. The audiologist noted that 
the veteran's subjective responses on puretone threshold 
testing were not corroborated by other objective tests and 
that the lowest level of speech he could recognize and 
repeat did not correlate with his puretone loss. In this 
regard, she found that puretone testing produced thresholds 
no greater than 25 decibels at any of the applicable 
frequencies from 500 through 4000 hertz. Based on those 
inconsistencies, she concluded that she could not give a 
specified statement as to the degree or cause of the 
veteran's hearing loss. Her doubts were buttressed by the 
report of the January 2007 VA audiologic examination which 
was negative for hearing loss disability for VA purposes. 
Puretone thresholds were 15 decibels or lower in the 
applicable frequencies and speech recognition testing was 
94 percent, bilaterally. 

However, even assuming that the results of the veteran's 
air conduction studies in December 2006 and speech 
recognition testing in November 2007 are commensurate with 
hearing loss disability for VA purposes, the preponderance 
of the evidence is against the veteran's claim for service 
connection. The fact remains that the veteran's hearing 
loss disability was first manifested more than 14 years 
after service and that there is no competent evidence of a 
nexus to service. Absent such evidence, the veteran cannot 
meet the criteria for service connection. Accordingly, 
entitlement to service connection for hearing loss 
disability is not warranted. To that extent, the appeal is 
denied.

In arriving at this decision, the Board has considered the 
representative's suggestion that the veteran be reexamined 
by VA (Transcript of the veteran's August 2008 hearing at 
page 3). Such examinations are scheduled when the medical 
evidence accompanying a particular claim is not adequate 
for rating purposes. 38 C.F.R. 3.326(a) (2007). In this 
case, however, the medical evidence is adequate for rating 
purposes. It is consistently negative for any competent 
evidence of a relationship between the veteran's hearing 
loss disability and service. Accordingly, the request for 
an additional examination is denied.


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for hearing loss disability is granted.

Entitlement to service connection for hearing loss 
disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


